Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	The Preliminary Amendment filed on 08/19/2021 is acknowledged.
3.	Claims 1-20 are cancelled and claims 21-41 are newly added for examination.

Information Disclosure Statement
4.	The information disclosure statements (IDS) filed on 09/08/2021 (two IDSs) are considered by the examiner.

Claim Objections
5.	Claims 22-27 are objected to because of the following informalities:  
Regarding claims 22-27, these claims currently depend on the cancelled claim 1, but it appears that they should depend on claim 21; for examination purposes, the examiner will treat these claims to depend on claim 21.  Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,324,996; and claims 1-21 of U.S. Patent No. 11,061,986.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:
Instant Application
Patent No. 10,324,996
Claim 21.  A method for determining and displaying local content, the method comprising:

receiving input, at an interface of a global positioning system (GPS) enabled mobile device, to open a mobile application, the mobile application comprising client software configured to access a client system;

without any additional input, accessing a location service of the GPS enabled mobile device to determine a GPS location;

without any additional input, accessing a current time;
without any additional input, automatically generating a query, the query comprising the GPS location and the current time;

identifying local content in accordance with a location associated with the GPS location for the current time, from a content index in accordance with an editing target, wherein the editing target specifies a number of articles;














determining whether the editing target has been met;


upon determination that the number of articles specified by the editing target has not been met, climbing, by an editing algorithm, a place hierarchy to determine a larger geographic area in which to meet the editing target, the larger geographic area containing the location; and

displaying the results, via an interface, on the GPS enabled mobile device.

Claim 22. The method according to claim 1, further comprising: ranking the results based on both a euclidian distance and whether the content is located inside a place boundary. Claim 23. The method according to claim 1, further comprising: filtering the results by applying Boolean negation to additional place references within the local content. Claim 24. The method according to claim 1, further comprising: receiving a keyword, wherein the query further comprises the keyword. Claim 25. The method according to claim 1, further comprising: categorizing the local content; identifying user interaction with categorized content to augment the categorization of the content. Claim 26. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density meets a predefined threshold density, adjusting the editing target to reflect available content. Claim 27. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density fails meets a predefined threshold density, maintaining the editing target, identifying one or more fixed content streams, and identifying updates to each of the one or more fixed content streams.   
Claim 1.   A method for determining and displaying local content, the method comprising:

receiving input, at a current time, to open a mobile application at a global positioning system (GPS) enabled mobile device, the mobile application comprising client software configured to access a client system;

without any additional input, accessing a location service of the GPS enabled mobile device to determine a GPS location;

without any additional input, automatically generating a query, the query comprising the GPS location and the current time;



pulling a predefined mix of content from a content index in accordance with an editing target, wherein the editing target specifies a number of articles and wherein the predefined mix identifies a portion of the editing target directed to at least one category,
wherein pulling the predefined mix of content from the content index comprises:
receiving a target number of content associated with the at least one category, the target number of content indicative of a minimum threshold number of content from the at least one category and a maximum number of content from the at least one category; pulling content from the content index; and classifying the pulled content into one of a plurality of categories;

applying an editing algorithm that first determines if the editing target and the predefined mix are met;

climbing a place hierarchy to identify a content directed to the at least one category that is failing to meet the portion specified by the editing target directed to the at least one category in an instance in which the editing target and the predefined mix are not met;


displaying the results, via an interface, on the GPS enabled mobile device.   

Claim 2. The method according to claim 1, further comprising: ranking the results based on both a euclidian distance and whether the content is located inside a place boundary. Claim 3. The method according to claim 1, further comprising: filtering the results by applying Boolean negation to additional place references within the local content. Claim 4. The method according to claim 1, further comprising: receiving a keyword, wherein the query further comprises the keyword. Claim 5. The method according to claim 1, further comprising: categorizing the content; identifying user interaction with categorized content to augment the categorization of the content. Claim 6. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density meets a predefined threshold density, adjust the editing target to reflect available content. Claim 7. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density fails meets a predefined threshold density, maintain the editing target, identify one or more fixed content streams, and identify updates to each of the one or more fixed content stream.

It is noted that claims 28-41 of the present application correspond to claims 8-21 of U.S. Patent No. 10,324,996.

Instant Application
Patent No. 11,061,986
Claim 21.  A method for determining and displaying local content, the method comprising:

receiving input, at an interface of a global positioning system (GPS) enabled mobile device, to open a mobile application, the mobile application comprising client software configured to access a client system;

without any additional input, accessing a location service of the GPS enabled mobile device to determine a GPS location;

without any additional input, accessing a current time;
without any additional input, automatically generating a query, the query comprising the GPS location and the current time;

identifying local content in accordance with a location associated with the GPS location for the current time, from a content index in accordance with an editing target, wherein the editing target specifies a number of articles;






determining whether the editing target has been met;



upon determination that the number of articles specified by the editing target has not been met, climbing, by an editing algorithm, a place hierarchy to determine a larger geographic area in which to meet the editing target, the larger geographic area containing the location; and



displaying the results, via an interface, on the GPS enabled mobile device.


Claim 22. The method according to claim 1, further comprising: ranking the results based on both a euclidian distance and whether the content is located inside a place boundary. Claim 23. The method according to claim 1, further comprising: filtering the results by applying Boolean negation to additional place references within the local content. Claim 24. The method according to claim 1, further comprising: receiving a keyword, wherein the query further comprises the keyword. Claim 25. The method according to claim 1, further comprising: categorizing the local content; identifying user interaction with categorized content to augment the categorization of the content. Claim 26. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density meets a predefined threshold density, adjusting the editing target to reflect available content. Claim 27. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density fails meets a predefined threshold density, maintaining the editing target, identifying one or more fixed content streams,
and identifying updates to each of the one or more fixed content streams.   
Claim 1.   A method for determining and displaying local content, the method comprising:

receiving input to open a mobile application at a global positioning system (GPS) enabled mobile device, the mobile application comprising client software configured to access a client system;

without any additional input, accessing a location service of the GPS enabled mobile device to determine a GPS location;

without any additional input, automatically generating a query, the query comprising the GPS location;



as a result of the query, determining results;
among the results to the query, identifying a predefined category mix of content, in accordance with a location associated with the GPS location, from a content index in accordance with an editing target, wherein the editing target specifies a number of articles and wherein the predefined category mix indicates a portion of the editing target directed to at least one category;

determining whether the number of articles specified by the editing target and the portion of the editing target directed to the at least one category are met;

upon determination that the number of articles specified by the editing target and the portion of the editing target directed to the at least one category are not met,
climbing, by an editing algorithm, a place hierarchy to determine a larger geographic area in which to meet the editing target directed to the at least one category, the larger geographic area, containing the location; and

displaying the results, via an interface, on the GPS enabled mobile device. 


Claim 2. The method according to claim 1, further comprising: ranking the results based on both a euclidian distance and whether the content is located inside a place boundary. Claim 3. The method according to claim 1, further comprising: filtering the results by applying Boolean negation to additional place references within the local content. Claim 4. The method according to claim 1, further comprising: receiving a keyword, wherein the query further comprises the keyword. Claim 5. The method according to claim 1, further comprising: categorizing the content; identifying user interaction with categorized content to augment the categorization of the content. Claim 6. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density meets a predefined threshold density, adjust the editing target to reflect available content. Claim 7. The method according to claim 1, further comprising: determining a density of the location in which the GPS location is identified; and in an instance in which the density fails meets a predefined threshold density, maintain the editing target, identify one or more fixed content streams, and
identify updates to each of the one or more fixed content stream.


It is noted that claims 28-41 of the present application correspond to claims 8-21 of U.S. Patent No. 11,061,986.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 21, 24-25, 28, 31-32, 35 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2013/0006770 (hereinafter Vengroff) in view of U.S. 5,930,474 (hereinafter Dunworth).

	Regarding claims 21, 28 and 35, Vengroff discloses a method for determining and displaying local content, the method comprising:
receiving input, at an interface of a global positioning system (GPS) enabled mobile device, to open a mobile application, the mobile application comprising client software configured to access a client system ([0003 and 0026]; figs. 1-2; “…For example, when a user enters the search term ‘restaurant,’ the search engine service may provide to the mobile device a map of the area surrounding the user along with an indication of the location of various restaurants”);
without any additional input, accessing a location service of the GPS enabled mobile device to determine a GPS location; without any additional input, accessing a current time; without any additional input, automatically generating a query, the query comprising the GPS location and the current time ([0018 and 0024]; “In addition, the mobile device may include a location component that periodically determines the user location and current time and sends travel report (e.g., location and time pairs) to the advertisement system.  Upon receiving a query, the search engine generates a map of the area surrounding the user location and adds to the map locations that match the query…”);
identifying local content in accordance with a location associated with the GPS location for the current time ([0024]; the location and time pairs); and
displaying the results, via an interface, on the GPS enabled mobile device ([0027-0028]; displaying results on the mobile device). 
The reference does not explicitly disclose the features of identifying local content in accordance with a location associated with the GPS location, from a content index in accordance with an editing target, wherein the editing target specifies a number of articles; determining whether the editing target has been met; and upon determination that the number of articles specified by the editing target has not been met, climbing, by an editing algorithm, a place hierarchy to determine a larger geographic area in which to meet the editing target, the larger geographic area containing the location.  However, such features are well known in the art as disclosed by Dunworth (col. 3, lns. 45-col. 4, lns. 12; col. 11, lns. 65-col. 12, lns. 22; col. 19, lns. 23-28 & 46-63; utilizing the predefined hierarchy of geographical areas; changing a namekey; geographic information indicative of a geographical hierarchy) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Dunworth in the system of Vengroff in view of the desire to enhance the geographic location accessing process by utilizing the hierarchy structure scheme resulting in improving the efficiency of the searching process.  In addition, Vengroff discloses a computer program product comprising at least one non-transitory computer-readable storage medium; and an apparatus comprising at least one processor and at least one memory ([0031], pg. 9, claims 59 and 64; fig. 2).

Regarding claims 24, 31 and 38, Vengroff in view of Dunworth discloses the method further comprising:
receiving a keyword, wherein the query further comprises the keyword (Dunworth: col. 11, lns. 44-64).  Therefore, the limitations of claims 24, 31 and 38 are rejected in the analysis of claims 21, 28 or 35, and the claims are rejected on that basis.



Regarding claims 25, 32 and 39, Vengroff in view of Dunworth discloses the method further comprising:
categorizing the local content; identifying user interaction with categorized content to augment the categorization of the content (Dunworth: col. 3, lns. 46-64).  Therefore, the limitations of claims 25, 32 and 39 are rejected in the analysis of claims 21, 28 or 35, and the claims are rejected on that basis.

11.	Claims 22, 29 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vengroff in view of Dunworth, and further in view of U.S. 7,426,290 (hereinafter Khan).

Regarding claims 22, 29 and 36, while Vengroff in view of Dunworth discloses the features of calculating a goal score amount based on the various factors ([0038]) and detecting that the user is within a certain threshold distance of the visit location ([0040]), the references do not explicitly disclose the method further comprising: ranking the results based on both a euclidian distance and whether the content is located inside a place boundary.   However, such feature is well known in the art as disclosed by Khan (col. 5, lns. 66-col. 6, lns. 3; col. 6, lns. 57-67) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Khan in the modified system of Vengroff in view of the desire to enhance the GPS location accessing process by utilizing the Euclidian algorithm resulting in improving the searching results.


12.	Claims 23, 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vengroff in view of Dunworth, and further in view of U.S. 2009/0006316 (hereinafter Fan).

Regarding claims 23, 30 and 37, Vengroff in view of Dunworth does not explicitly disclose the method further comprising: filtering the results by applying Boolean negation to additional place references within the content.  However, such feature is well known in the art as disclosed by Fan ([0038-0039]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Fan in the modified system of Vengroff in view of the desire to enhance the GPS location accessing process by utilizing the specific Boolean negation filtering scheme resulting in improving the efficiency of producing the searching results.

13.	Claims 26-27, 33-34 and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vengroff in view of Dunworth, and further in view of U.S. 2011/0299422 (hereinafter Kim).

Regarding claims 26, 33 and 40, Vengroff in view of Dunworth do not explicitly disclose the claim limitation of “determining a density of the location in which the GPS location is identified.”  However, Kim discloses ([0051]) the feature of utilizing the location density scheme comprising a threshold and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Kim in the modified system of Vengroff in view of the desire to enhance the GPS location accessing process by utilizing the location density information resulting in improving the searching results.  In addition, although the above references do not explicitly disclose the claim limitation of “in an instance in which the density meets a predefined threshold density, adjusting the editing target to reflect available content”, the specific modifying scheme utilized for the content would have been obvious to one with ordinary skill in the art in view of meeting different design requirement and achieving the particular desired performance. 

Regarding claims 27, 34 and 41, Vengroff in view of Dunworth do not explicitly disclose 
the claim limitation of “determining a density of the location in which the GPS location is identified.”  However, Kim discloses ([0051]) the feature of utilizing the location density scheme comprising a threshold and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Kim in the modified system of Vengroff in view of the desire to enhance the GPS location accessing process by utilizing the location density information resulting in improving the searching results.  In addition, although the above references do not explicitly disclose the claim limitation of “in an instance in which the density fails meets a predefined threshold density, maintaining the editing target, identifying one or more fixed content streams, and identifying updates to each of the one or more fixed content streams”, the specific modifying scheme utilized for the content would have been obvious to one with ordinary skill in the art in view of meeting different design requirement and achieving the particular desired performance. 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161